Brooke, J.
{after stating the facts). The first question presented is whether or not the original arrest, without a warrant, was justified. This must be answered in the negative. It is elementary that an officer may arrest without a warrant only in cases of felony or breaches of the peace. Tillman v. Beard, 121 Mich. 475 (80 N. W. 248, 46 L. R. A. 215), and cases there cited. The defendant is therefore clearly liable to plaintiff for all actual *265damages flowing from the original arrest, to be computed by the jury under proper instructions from the court. Those damages may be increased if defendant acted recklessly or wantonly or with a malicious desire to injure plaintiff.
Is defendant liable for the consequences of the second arrest (under the warrant), the plaintiff having been convicted before the justice of the peace and acquitted upon appeal ? No action for false imprisonment can be based upon an arrest under a warrant fair upon its face. The plaintiff cannot recover under his count for malicious prosecution because of his conviction before the justice of the peace, that conviction furnishing conclusive proof of probable cause unless procured by false or fraudulent testimony or other unlawful means. The record discloses no facts which would take this case out of the operation of the rule. Thick v. Washer, 137 Mich. 155 (100 N. W. 394), and cases there cited. The plaintiff’s recovery must therefore be limited to the damages flowing from the original arrest.
The judgment is reversed, and a new trial ordered.
Ostrander, Hooker, Moore, and Me Alva y, JJ., concurred.